Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-7, 19-23 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by WO (93/06331).
1. (Currently Amended) A system comprising:
a setting tool (40);
a bottom hole assembly comprising a plurality of bottom hole assembly modules coupled to each other end-to-end, each of the bottom hole assembly modules configured to be coupled to each other end-to-end independent of rotational movement, each of the bottom hole assembly modules configured to be installed in a well, one bottom hole assembly module at a time, each of the bottom hole assembly modules comprising an end configured to reversibly couple to the setting tool, the bottom hole assembly having a longitudinal length greater than 100 feet;
a variable bore pipe ram (86, 88, 94 and 96 are said to be variable in that they may be selected to work with any available tubing diameter, as those are known in the art to vary) positioned below a barrier of a well, the variable bore pipe ram configured to hold the bottom hole assembly at an end of the bottom hole assembly to secure the bottom hole assembly within the well, the 
a lubricator (24) configured to be installed on the well, the lubricator having a longitudinal length of up to 90 feet, wherein the setting tool is configured to, while coupled to one of the bottom hole assembly modules, be positioned within the lubricator; and
a well tractor (gripper tracts of injector 50) configured to cooperate with the setting tool to position the bottom hole assembly in a deviated portion of the well.

4. (Currently Amended) The system of claim 1, wherein the setting tool is configured to position each of the bottom hole assembly modules within the well (Figure 4a, 4b).

6. (Currently Amended) The system of claim 1, wherein at least a portion of the bottom hole assembly is hollow (Figure 4b).

7. (Previously Presented) The system of claim 6, wherein the bottom hole assembly is hollow (Figure 4a, 4b).

19. (New) The system of claim 1, wherein the well tractor is connected to a coiled tubing (54), and the well tractor (gripper tracts of injector 50) and the coiled tubing are configured to cooperate with the setting tool to position the bottom hole assembly in the deviated portion of the well. (These elements as disclosed by the reference would cooperate to position the BHA in a deviated portion of a well; element 50 pushing the elements down by moving coiled tubing along.)

20. (New) The system of claim 1, wherein the well tractor is connected to a cable, and the well tractor and the cable are configured to cooperate with the setting tool (40) to position the bottom hole assembly in the deviated portion of the well. (As in the rejection of claim 19, the setting tool 40 is connected between the coiled tubing 54 and the BHA, pushed by the injector 50, and thus would cooperate to position such in a deviated portion of a well.)



22. (New) The system of claim 21, wherein the variable bore pipe ram is configured to secure each of the bottom hole assembly modules at an uphole end of the respective bottom hole assembly module, one bottom hole assembly module at a time. (secured at narrowing 120)

23. (New) The system of claim 22, wherein the two portions of the variable bore pipe ram (94) are sized to mate with one another to form a seal with each of the bottom hole assembly modules over the range of bottom hole assembly module sizes, one bottom hole assembly module at a time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AARON L LEMBO/
Primary Examiner
Art Unit 3679